Citation Nr: 1744770	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a service connection claim for chondromalacia patella of the right knee.

4.  Whether new and material evidence has been received to reopen a service connection claim for chondromalacia patella of the left knee.

5.  Whether new and material evidence has been received to reopen a service connection claim for bilateral refractive error and nevus of the left and right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to September 1975, and March 1977 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for tinnitus, bilateral hearing loss, chondromalacia patella of the bilateral knees, and bilateral refractive error with nevus of the left eye.  The knee and eye disabilities were denied on the basis that new and material evidence had not been received to reopen the claims.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for the bilateral knees and bilateral refractive error.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

Additional claims were appealed to the Board.  However, the Veteran withdrew the increased rating claim for hemorrhoids and the service connection claim for bilateral hip and left shoulder disabilities in July 2016.  See July 26, 2016 VA-Form 9.  He also clarified during his Board hearing testimony the issues on appeal, which did not include these issues.  In July 2016, the RO granted service connection for a low back disability and radiculopathy of the bilateral lower extremities.  Therefore, these matters are no longer in appellate status.

The issues of service connection for disabilities of the knees and refractive error, as well as bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is of service origin.

2.  The Veteran's service connection claim for disabilities of the bilateral knees was denied in a February 1994 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

3.  The Veteran's petition to reopen service connection for disabilities of the bilateral knees was denied by an April 1999 Board decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision.

4.  The evidence received since the April 1999 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a bilateral knee disability.

5.  The Veteran's service connection claim for bilateral refractive error with nevus of the left eye was denied in a February 2005 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

6.  The evidence received since the February 2005 decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a bilateral eye disability.
  

CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The February 1994 rating decision denying service connection for a bilateral knee disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

3.  The April 1999 Board decision denying service connection for a bilateral knee disability is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).

4.  Since the April 1999 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral knee disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The February 2005 rating decision denying service connection for a bilateral eye disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

6.  Since the February 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral eye disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for tinnitus related to acoustic trauma in service.

At the outset, the Board notes that the Veteran was a Combat Engineer in the U.S. Marine Corps and that he has stated that he was exposed to noise from cannons, mortars, and explosions.  The Veteran is competent to make such assertions as to his duties in service and there is no reason shown to doubt his credibility in this regard.  Also, the Veteran's assertions are consistent with his personnel records.  Thus, exposure to acoustic trauma in service is conceded.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran's service treatment records are negative for any findings of tinnitus.  

The Veteran submitted testimony during the Board hearing in May 2017 and on a VA examination in October 2008 that he has experienced tinnitus since service.  On VA examination in October 2008, however, the examiner determined that the Veteran's tinnitus was not related to service because of the absence of complaints of tinnitus in service.  

After a careful review of the evidence of record, the Board finds that the Veteran has a tinnitus disability related to his military service.  In making this determination, the Board notes the Veteran's assertions during his Board hearing and on statements during examination in October 2008 that he noticed tinnitus since service.  Tinnitus is found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Walker, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has submitted consistent statements on medical records, during his VA examination, and at his Board hearing regarding the onset of his tinnitus.  Thus, the Board will accept the Veteran's statements regarding experiencing tinnitus since service as credible, as they are consistent with his exposure to acoustic trauma in service.  While tinnitus apparently was not a significant problem for the Veteran until after service, nonetheless, the Veteran's lay statements with respect to his complaints of tinnitus are deemed credible and provide probative evidence of chronic symptomatology for many years after service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the VA examiner in October 2008 did not give any weight to the Veteran's subjective complaints of tinnitus since service, and only noted that there was no record of complaints in service.  The examiner's statements lack probative value, as the examiner did not account for the Veteran's competent and credible statements that he experienced tinnitus since service.  

There are no other medical opinions of record addressing the etiology of the tinnitus.

In weighing the conceded exposure to acoustic trauma in service, the medical evidence suggesting a relationship between the Veteran's tinnitus and his service, and the statements from the Veteran regarding chronic symptomatology for many years after service, the Board finds that the evidence is relatively equally-balanced in terms of whether he has tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for tinnitus is warranted.

The Veteran's service connection claim for tinnitus has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

A.  Bilateral Knee Disabilities 

The Veteran originally filed a service connection claim for a bilateral knee disability in June 1993.  He stated on his claim that his bilateral knee disability began on active duty in the Marines in the 1970s.  The service treatment records show the Veteran injured his knee in July 1977 when he fell at night tripping and falling on a rock.  The Veteran also fell down stairs in September 1977 and had left knee pain.  Objective evaluation showed an abrasion on the left patella.  A later September 1977 treatment record notes that the Veteran had an initial knee injury in July 1977 when he fell down a hill during Operation Brave Shield.  The impression at that time was hematoma of the left patella.  He was found in September 1977 to have internal derangement of the left knee.  A record dated September 30, 1977 shows the Veteran had continued left knee pain and was assessed as having tendonitis.  In October 1977, a service treatment record also notes pain radiating from the right foot to the right patella after an injury suffered from chopping wood.

A September 1993 VA examination was provided.  The Veteran noted that his knees bothered him constantly in service.  He was diagnosed with chondromalacia patella of both knees.  The service treatment records show the Veteran was treated for injury to the left knee in 1977 when he fell on a rock and bruised the knee.  An October 1993 x-ray of the knees showed no bony abnormalities.

The RO, in pertinent part, denied the Veteran's claim for service connection for a bilateral knee disability in February 1994.  The RO noted that there was no evidence of treatment for a right knee disability in service and that the left knee injury resolved without any discernible residuals.  The RO also noted that the chondromalacia patella diagnosed in 1993 was not diagnosed in service.  

The Veteran filed a notice of disagreement with the RO's February 1994 rating decision.  However, after the statement of the case was issued, the Veteran did not file a VA-Form 9.  A December 1995 phone call message notes that a local Congressional representative's office called on the Veteran's behalf and was going to submit evidence to substantiate that a VA-Form 9 had been submitted for the Veteran.  The Veteran stated on correspondence sent to the local Congressional representative that he had filed his appeal in June 1994 with his representative at the time.  As a VA-Form 9 was never received, however, the February 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

In March 1996, the Veteran submitted a petition to reopen his service connection claim for a bilateral knee disability.  He noted ongoing VA treatment for the knees.  The RO denied the Veteran's claim in February 1997, finding that new and material evidence had not been received to reopen the claim.  Specifically, it was noted that evidence of treatment for the knees from 1994 to 1996 did not establish that the knee disabilities were incurred in service.  The Veteran submitted a statement construed as a notice of disagreement with this decision in April 1997; and was issued a statement of the case in April 1997.  He also testified at an RO hearing in September 1997 again relating the injury in service to the knee when he fell on the rock.  He noted that he continued to experience knee pain since service.  In addition, the Veteran submitted buddy statements from his friend and family members attesting to their witnessing the Veteran struggling with his knees after service.    

The case was appealed to the Board; and in April 1999, the Board denied the Veteran's claim finding that new and material evidence had not been received to reconsider the claim on the merits.  The Veteran attempted to appeal the claim to the U.S. Court of Appeals for Veterans Claims; but the appeal was eventually dismissed in May 2000.  See https://efiling.uscorts.cavc.gov, Case Number 99-1316.  Thus, the Board's April 1999 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2016).

The Veteran filed his present petition to reopen service connection for his bilateral knee disability in June 2008.  As part of his appeal, the Veteran underwent a VA examination in December 2015, which only addressed the left knee.  It was noted that the Veteran had complaints of grinding and popping in his left knee and limited motion, but no diagnosed knee disability.  The Veteran testified at a Board hearing in May 2017, as noted in the introduction.  The Veteran stated that he had grinding in his tibia and femur.  See Board hearing transcript, p. 15.  He also stated that at the same time that he injured his back in service, he injured his knees.  Id. at 15-16.  In addition, he testified that his knees have continued to bother him since his injury in service and that he first sought treatment for his knees about two years after service from the VA Medical Center in Oklahoma City, in approximately 1980.  Id. at 30-31, 35.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran provided more detailed information concerning the symptoms he is experiencing in his knees, including grinding and popping sensation.  The VA examination in December 2015 also shows the Veteran had limited motion in the left knee.  In addition, has provided earlier dates for when he first sought treatment for his knees after service in 1980.  Previously the earliest dates of treatment for the knees was in 1993.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's service connection claim for a bilateral knee disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Bilateral Refractive Error

The Veteran originally filed a service connection claim for an eye disability in June 2004, which he related to an ammunition flash in service.  In a later statement in 2005, he indicated that the eye injury happened in March 1975 and that he did not have any eye problems prior to service.  He stated that he was treated at Balboa Hospital and that they told him the eye injury was from the gas from the weapons he was firing.  They also reportedly told him he had a spot on the back of his left eye with muscular problems in that eye.  

The RO denied the Veteran's claim for service connection for a bilateral refractive error with nevus of the left eye in February 2005.  The RO noted that in 1975, the Veteran was on active duty for training and that active duty records showed normal vision at entry and discharge.  A VA examination in April 1998 showed refractive error and nevus of the left eye, which the RO noted were congenital disabilities.  The RO also noted that there was no other visual disabilities shown in the treatment records; and even if there were, they would be too remote to be related to service.

The Veteran was notified of the RO's decision in March 2005, but did not file an appeal.  Thus, the February 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

In June 2008, the Veteran submitted a petition to reopen his service connection claim for an eye disability.  He again noted treatment for his eyes at Balboa Hospital in San Diego and complained of present blurred vision.  He indicated on a statement in June 2011 that his eyes "went bad" in boot camp so they gave him eyeglasses.  Efforts to obtain treatment records from Balboa Hospital in 1975 were unsuccessful.  See March 2012 response from the National Personnel Records Center.

The Veteran testified at the May 2017 Board hearing that after he came from the rifle range in service, it became necessary for him to wear contact lenses.  He recalled that his eye was swollen shut in service and they sent him to the sick bay and then sent him to Balboa Hospital.  He said they told him it might be a muscle problem from the gas from the weapons.  See May 2017 Board hearing transcript, pp. 19, 26.  He also testified that since then his vision has been blurry and that he continued to be seen for his eyes at the VAMC in Chillicothe, with the last examination being six months prior.  Id. at 27-29.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran provided more detailed information concerning the symptoms he has been experiencing in his eyes since service, including blurred vision.  In addition, he has stated that he continues to seek treatment for his eyes, and had done so six months prior to the hearing.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's service connection claim for a bilateral eye disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's petitions to reopen service connection for a bilateral knee disability and bilateral refractive error have been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).







							(Continued on the next page)

ORDER

Entitlement to service connection for tinnitus is granted.

New and material evidence has been received to reopen a service connection claim for chondromalacia patella of the right knee, and to this extent only, the claim is granted.

New and material evidence has been received to reopen a service connection claim for chondromalacia patella of the left knee, and to this extent only, the claim is granted.

New and material evidence has been received to reopen a service connection claim for bilateral refractive error and nevus of the left and right eye, and to this extent only, the claim is granted.


REMAND

The VA examination provided in December 2015 to address the etiology of the left knee is incomplete.  While the examiner determined that the Veteran had no left knee disability, it does not appear that x-rays were provided for the knee.  It is noted that imaging studies were performed but there is no record of these studies.  There is an x-ray of the knees that was performed in 1993, which was normal; but there is no clear record of any recent studies concerning the knees.  In addition, the examination does not provide any information concerning the right knee.  As the service treatment records show injury to the left knee, as well as complaints of right knee pain in service after injury from chopping wood, in addition to competent complaints of bilateral knee pain since service, a thorough examination is warranted to assess the claim.  VA treatment records show consistent complaints of knee pain since 1993.  The Veteran also testified more recently at the Board hearing in May 2017 that he first sought treatment from the VA Medical Center in Oklahoma City in 1980.  These records should be obtained, as well.

The Veteran has not been examined since 1998 to determine what disabilities he has in his eyes.  The examination in 1998 noted a refractive error with nevus of the left eye.  While congenital or developmental defects, to specifically include refractive error, are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service-connected.  VAOPGCPREC 82-90 (July 18, 1990).  

The Veteran has asserted that he injured his eyes from smoke from a weapon firing in service.  While the service treatment records are not available for his first period of service in 1975, he is competent to relate what a treating clinician told him about his injuries.  A VA examination is warranted to assess what eye disabilities the Veteran has at present, and to determine whether the Veteran's refractive error with nevus was subject to superimposed injury or disease in service.  

Finally, with respect to the hearing loss claim, the October 2008 examination addressing the etiology of the Veteran's hearing loss essentially found that the hearing loss was not related to service on the basis of the audiology examinations in service being normal.  However, the examiner did not consider the Veteran's competent statements regarding hearing loss since service, or address the conceded exposure to acoustic trauma in service.  The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  The Veteran may still establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any relevant VA treatment records pertaining to the knees, including VA treatment records from Oklahoma City dating back to 1980; and from the VAMC in Chillicothe pertaining to the knees, eyes, and hearing loss dated from June 2016 to present.  Document all responses received and notify the Veteran if the records are not found.

2.  Ask the Veteran to identify any pertinent private treatment he has received pertaining to the knees, eyes, and hearing loss.  

3.  Following the completion of the above development, schedule the Veteran for a VA right and left knee examination with a clinician of relevant experience to ascertain the origins or etiology of his bilateral knee disabilities.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all disabilities pertaining to the right and left knees, i.e., chondromalacia patella, arthritis, etc.  

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any bilateral knee disability was caused by any event, disease, or injury in service, including associated with complaints of right and left knee injury and pain in service, and/ or first manifested in service or within one year of separation from service.

In making these assessments, the examiner should consider the following:

(a)  The service treatment records show the Veteran injured his knee in July 1977 when he fell at night tripping and falling on a rock.  The Veteran also fell down stairs in September 1977 and had left knee pain.  Objective evaluation showed an abrasion on the left patella.   A later September 1977 treatment record notes that the Veteran had an initial knee injury in July 1977 when he fell down a hill during Operation Brave Shield.  The impression at that time was hematoma of the left patella.  He was found in September 1977 to have internal derangement of the left knee.  A record dated September 30, 1977 shows the Veteran had continued left knee pain and was assessed as having tendonitis.  In October 1977, a service treatment record also notes pain rating from the right foot to the right patella after an injury suffered from chopping wood.

(b)  After service, the Veteran stated that he started receiving treatment in 1980 and has been having complaints of bilateral knee pain since then.

(c) A VA examination in 1993 shows a diagnosis of chondromalacia patella; and VA treatment records show consistent, ongoing complaints of bilateral knee pain since then. 

The examiner also should review any newly obtained medical records and the Veteran's competent statements that he has experienced continuous bilateral knee pain since service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Following the completion of the above development, schedule the Veteran for a VA eye examination with a clinician of relevant experience to ascertain the origins or etiology of his eye disabilities.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all disabilities pertaining to the eyes, i.e., defective vision, refractive error, nevus, etc.  

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any bilateral eye disability (other than refractive error and nevus) was caused by any event, disease, or injury in service, including his reports of eye injury from gas from his weapons discharging in 1975. 

(c)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any bilateral refractive error with nevus was subject to superimposed injury or disease, including his reports of eye injury from gas from his weapons discharging in 1975.

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that he has experienced continuous blurriness in his vision since service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Following the completion of the above development, schedule the Veteran for a VA audiology examination with a clinician of relevant experience to ascertain the origins or etiology of his bilateral hearing loss disability.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his current bilateral hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including any exposure to acoustic trauma from his military occupational specialty (MOS) as a Combat Engineer, any proximity to explosions, and/ or being exposed to noise from cannons and mortars while serving in the U.S. Marine Corps.

In providing this opinion, the examiner should acknowledge the following:

(a)  The Veteran served in the U.S. Marine Corps and his military occupational specialty (MOS) was Combat Engineer, which is conceded as involving in-service acoustic trauma.  

(b)  At the hearing, the Veteran submitted statements that he has experienced hearing loss since service. 

Please note: a lack of diagnosis of hearing loss in service without consideration of additional evidence, including exposure to acoustic trauma in service is not sufficient, alone, as a medical reason for there being no relationship to service.

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that he has experienced continuous hearing loss since service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

6.  Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If any of the benefits sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


